Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/11/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (US20020124798) in view of Carls (US 3,208,551).
Claim 1:  Kitano discloses a pump (Figs. 13-15) comprising a pump body (280/282/208, Examiner interpreting “pump body” broadly to include associated actuators, actuating fluid lines and their inlet/exit elements, etc.) configured to use air pressure to supply a liquid (274) to a substrate treating apparatus for treating a substrate (206/W).

However, Carls discloses a compressed air system (Fig. 2, Examiner viewing elements 28/30/32 broadly as part of the “pump” and noting that the silencer and condensation preventing device orientation bears no effect on functionality and Examiner will therefore choose the end near 54 as the “bottom” end) whose exhaust includes a silencer (26) including an upper portion (note portion of 34 near 28), a lateral portion (note middle portion of 34), and a bottom portion (note bottom portion of 34 near 54), wherein the upper portion is connected to a bottom surface of a pump body (note connection of 34 with pump portion 32) and a condensation preventing device (40) configured to be spaced apart from and surround the lateral portion and the bottom portion of the silencer (Fig. 1) and configured to receive a lower part of the pump body (note portion of 32 which inserts into 40) through an opening formed in an upper part of the condensation preventing device (Fig. 1) and be connected to a lateral surface of the pump body (Fig. 1), wherein the condensation preventing device does not touch the lateral portion and the bottom portion of the silencer (Fig. 1) and wherein a lower part of 
Claim 2:  Kitano and Carls teach the previous limitations.  Carls further teaches that the condensation preventing device comprises a plurality of vent holes (44) for exhausting air is formed in a latter side of the condensation preventing device (Fig. 1, Examiner noting hole formation on the side of 44 near 46).
Claim 9:  Kitano discloses a liquid supplying apparatus (Figs. 13-15) comprising a storage tank (274) for storing a liquid; and a pump (280/282/208) for pumping the liquid from the storage tank, wherein the pump comprises a pump body (280/282/208, Examiner interpreting “pump body” broadly to include associated actuators, actuating fluid lines and their inlet/exit elements, etc.) configured to use air pressure (via 280) to supply the liquid to a substrate treating apparatus for treating a substrate (Figs. 13-15, note 206/W).
However, Carls discloses a compressed air system (Fig. 2, Examiner viewing elements 28/30/32 broadly as part of the “pump” and noting that the silencer and condensation preventing device orientation bears no effect on functionality and Examiner will therefore choose the end near 54 as the “bottom” end) whose exhaust includes a silencer (26) including an upper portion (note portion of 34 near 28), a lateral portion (note middle portion of 34), and a bottom portion (note bottom portion of 34 near 54), wherein the upper portion is connected to a bottom surface of a pump body (note 
Claim 10:  Kitano and Carls teach the previous limitations.  Carls further teaches that the condensation preventing device comprises a plurality of vent holes (44) for exhausting air is formed in a lateral side of the condensation preventing device (Fig. 1, Examiner noting hole formation on the side of 44 near 46).
Claim 22:  Kitano discloses a substrate treating system comprising a substrate treating apparatus configured to treat a substrate (Figs. 13-15, note 206/W); a storage tank (274) for storing a liquid; and a pump (280/282/208) for pumping the liquid, wherein the pump comprises a pump body (280/282/208, Examiner interpreting “pump body” broadly to include associated actuators, actuating fluid lines and their inlet/exit elements, etc.) configured to use air pressure (via 280) to supply the liquid to the substrate treating apparatus for treating the substrate.
.
Claims 1-2, 4-6, 8-10, 12-13, 18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (US20020124798) in view of Eggebrecht (DE102010011571).
Claim 1:  Kitano discloses a pump (Figs. 13-15) comprising a pump body (280/282/208, Examiner interpreting “pump body” broadly to include associated actuators, actuating fluid lines and their inlet/exit elements, etc.) configured to use air pressure to supply a liquid (274) to a substrate treating apparatus for treating a substrate (206/W).
Kitano is silent about a silencer including an upper portion, a lateral portion, and a bottom portion, wherein the upper portion is connected to a bottom surface of the pump body; and a condensation preventing device configured to be spaced apart from and surround the lateral portion and the bottom portion of the silencer and configured to receive a lower part of the pump body through an opening formed in an upper part of the condensation preventing device and be connected to a lateral surface of the pump body, wherein the condensation preventing device does not touch the lateral portion and the bottom portion of the silencer, and wherein a lower part of the condensation preventing device is closed.  However, Eggebrecht discloses a compressed air system (Fig. 1) whose air exhaust includes an arrangement (Fig. 2) including silencer (note sieve disk 12 which will have a plurality of small openings that will inhibit noise propagation) including an upper portion (note upper portion of 12), a lateral portion (note middle portion of 12), and a bottom portion (note bottom portion of 12), wherein the upper portion is connected to a bottom surface of a pump body (Fig. 2, note upper portion of 12 connected with 15 and/or 16) and a condensation preventing device (7/14) configured to be spaced apart from and surround the lateral portion and the bottom portion of the silencer (Fig. 2) and configured to receive a lower part of the pump body (note portion of 15 within top portion of 14) through an opening formed in an upper part 

    PNG
    media_image1.png
    569
    588
    media_image1.png
    Greyscale

Claim 2:  Kitano and Eggebrecht teach the previous limitations.  Eggebrecht further teaches that the condensation preventing device comprises a plurality of vent holes (note side slit holes in 7 in Fig. 1) for exhausting air is formed in a latter side of the condensation preventing device (Fig. 1).
Claim 4:  Kitano and Eggebrecht teach the previous limitations.  Eggebrecht further teaches that a plurality of exhaust holes is formed in a surface of the silencer (sieve disk 12 will possess a plurality of holes around its surface).


Claim 5:  Kitano and Eggebrecht teach the previous limitations.  Eggebrecht further teaches that the plurality of vent holes is opposed to the plurality of exhaust holes (Figs. 1-2, see Figure above).
Claim 6:  Kitano and Eggebrecht teach the previous limitations.  Eggebrecht further teaches that each vent hole is bigger than each exhaust hole (Figs. 1-2, see Figure above).
Claim 8:  Kitano and Eggebrecht teach the previous limitations.  Eggebrecht further teaches that the surface of the silencer is provided with a mesh structure (Examiner noting that the sieve disk surface will inherently have a mesh structure; alternatively, the mesh fabric 13 is also provided upon the surface of the sieve disk).
Claim 9:  Kitano discloses a liquid supplying apparatus (Figs. 13-15) comprising a storage tank (274) for storing a liquid; and a pump (280/282/208) for pumping the liquid from the storage tank, wherein the pump comprises a pump body (280/282/208, Examiner interpreting “pump body” broadly to include associated actuators, actuating fluid lines and their inlet/exit elements, etc.) configured to use air pressure (via 280) to supply the liquid to a substrate treating apparatus for treating a substrate (Figs. 13-15, note 206/W).
Kitano is silent about a silencer including an upper portion, a lateral portion, and a bottom portion, wherein the upper portion is connected to a bottom surface of the pump body; and a condensation preventing device configured to be spaced apart from and surround the lateral portion and the bottom portion of the silencer and configured to receive a lower part of the pump body through an opening formed in an upper part of 
Claim 10:  Kitano and Eggebrecht teach the previous limitations.  Eggebrecht further teaches that the condensation preventing device comprises a plurality of vent holes ((note side slit holes in 7 in Fig. 1) for exhausting air is formed in a lateral side of the condensation preventing device (Fig. 1).
Claim 12:  Kitano and Eggebrecht teach the previous limitations.  Eggebrecht further teaches that a plurality of exhaust holes is formed in a surface of the silencer (Examiner notes that sieve disk 12 will possess a plurality of holes around its surface).
Claim 13:  Kitano and Eggebrecht teach the previous limitations.  Eggebrecht teaches that the plurality of vent holes is opposed to the plurality of exhaust holes (Figs. 1-2, see Figure above).
Claim 18:  Kitano and Eggebrecht teach the previous limitations.  Eggebrecht teaches that the plurality of vent holes is located in an upper part of the condensation prevention device (Figs. 1-2, Examiner noting that the vent holes extend to reach an upper half of the condensation prevention device in an axial direction).
Claim 20:  Kitano and Eggebrecht teach the previous limitations.  Eggebrecht teaches that the plurality of vent holes is located in an upper part of the condensation prevention device (Figs. 1-2, Examiner noting that the vent holes extend to an upper half of the condensation prevention device in an axial direction).
Claim 22:  Kitano discloses a substrate treating system comprising a substrate treating apparatus configured to treat a substrate (Figs. 13-15, note 206/W); a storage tank (274) for storing a liquid; and a pump (280/282/208) for pumping the liquid, wherein the pump comprises a pump body (280/282/208, Examiner interpreting “pump body” broadly to include associated actuators, actuating fluid lines and their inlet/exit 
Kitano is silent about a silencer including an upper portion, a lateral portion, and a bottom portion, wherein the upper portion is connected to a bottom surface of the pump body; and a condensation preventing device configured to be spaced apart from and surround the lateral portion and the bottom portion of the silencer and configured to receive a lower part of the pump body through an opening formed in an upper part of the condensation preventing device and be connected to a lateral surface of the pump body, wherein the condensation preventing device does not touch the lateral portion and the bottom portion of the silencer, and wherein a lower part of the condensation preventing device is closed.  However, Eggebrecht discloses a compressed air system (Fig. 1) whose air exhaust includes an arrangement (Fig. 2) including silencer (note sieve disk 12 which will have a plurality of small openings that will inhibit noise propagation) including an upper portion (note upper portion of 12), a lateral portion (note middle portion of 12), and a bottom portion (note bottom portion of 12), wherein the upper portion is connected to a bottom surface of a pump body (Fig. 2, note upper portion of 12 connected with 15 and/or 16) and a condensation preventing device (7/14) configured to be spaced apart from and surround the lateral portion and the bottom portion of the silencer (Fig. 2) and configured to receive a lower part of the pump body (note portion of 15 within top portion of 14) through an opening formed in an upper part (14) of the condensation preventing device (Fig. 2) and be connected to a lateral surface of the pump body (note lateral portion of 15 connected with 14), wherein the condensation preventing device does not touch the lateral portion and the bottom .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (US20020124798) in view of Eggebrecht (DE102010011571) and in further view of Harting (US 8,215,448).
Claim 7:  Kitano and Eggebrecht teach the previous limitations.  Kitano, as modified by Eggebrecht, does not teach the housing is provided with a resin material.  However, Harting teaches a sound damper in a compressed air system which has a housing provided with a resin/plastic material (see col. 4, lines 11-12).  It would have been obvious before the effective filing date of the invention to a skilled artisan to make the housing from resin/plastic as plastic is inexpensive and can easily be molded into particular shapes.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner has included the Carls and Eggebrecht references to read upon the new claim limitations presented by Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746